The plaintiff in error, W.E. Shipley, was convicted on an information charging the unlawful conveyance of 108 quarts of whisky from one certain point to another in Rogers county, and was sentenced to be confined in the county jail for 60 days and pay a fine of $100 and the costs. From the judgment an appeal by case-made was perfected by filing in this court August 31, 1918, petition in error with case-made.
Since the appeal was taken, and before the final submission of the cause, suggestion of the death of the plaintiff in error has been made, and his counsel of record have *Page 688 
for this reason filed a motion to abate, and stating that plaintiff in error died on the 22nd day of December, 1919, near Claremore, Okla.
In a criminal action, the purpose of the proceeding being to punish the defendant in person, the action must necessarily abate upon his death. It is therefore considered and adjudged that the proceedings in the above entitled cause, and especially under the judgment therein rendered, do abate. It is so ordered, and the cause remanded to the county court of Rogers county, with direction to enter its appropriate order to that effect.